SAWAYA, J.
We affirm Newmones’ sentence, and, in accordance with Stabile v. State, 790 So.2d 1235 (Fla. 5th DCA 2001), certify the following question to the Florida Supreme Court:
DOES SECTION 775.082(8)(a)2.a„ FLORIDA STATUTES (1997), WHICH MANDATES A LIFE SENTENCE FOR PRISON RELEASEE REOF-FENDERS WHO COMMIT “A FELONY PUNISHABLE BY LIFE,” APPLY BOTH TO LIFE FELONIES AND FIRST DEGREE FELONIES PUNISHABLE BY IMPRISONMENT FOR A TERM OF YEARS NOT EXCEEDING LIFE?
AFFIRMED; QUESTION CERTIFIED.
THOMPSON, C.J., and PALMER, J„ concur.